             Case 8:20-cv-01974-SAG Document 16 Filed 12/08/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND

        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                        (410) 962-7780
                                                                           MDD_SAGchambers@mdd.uscourts.gov




                                                          December 8, 2020


   LETTER TO COUNSEL

           Re: Laufer v. Ft. Meade Hospitality, Civil Case No. SAG-20-1974
               Laufer v. Naranda Hotels, LLC, Civil Case No. SAG 20-2136

   Dear Counsel:

          In deciding the pending motions in these two cases, the Court plans to take judicial notice
   of a number of filings in Plaintiff’s similar cases in this and other jurisdictions. Specifically, the
   Court will take judicial notice of the following filings:

       -   Laufer v. 2500 Arapahoe St LLC, ECF 20-1, 1:20-cv-02405-KLM (District of Colorado)
       -   Laufer v. Q Ill Development, LLC, ECF 11-1, 3:20-cv-03149-SEM-TSH (Central District
           of Illinois)
       -   Laufer v. U.L.S.T., LLC dba Waterfront Hotel & Marina, ECF 23-1, 3:20-cv-50461
           (Northern District of Illinois)
       -   Laufer v. Riddhi BR, LLC, ECF 12, 3:20-cv-30039-MGM (District of Massachusetts)
       -   Laufer v. Extended Stay America – Somerset – Franklin, ECF 9, 3:20-cv-09193-FLW-DEA
           (District of New Jersey)
       -   Laufer v. 441 Post Road, LLC, ECF 25-1, 3:20-cv-00448-VAB (District of Connecticut)
       -   Laufer v. BSJ Laxmi, LLC, ECF 19-1, 6:20-cv-389-ADA-JCM (Western District of Texas)
       -   Laufer v. Shree Rajshy Amaji, LLC, ECF 11, 3:20-cv-00888-wmc (Western District of
           Wisconsin)
       -   Laufer v. R B Properties, Inc., ECF 9-1, 1:20-cv-02208-RBW (District of Columbia)
       -   Laufer v. Vasu Inc., ECF 1, 1:20-cv-03264-SAG
       -   Laufer v. Hiteshbhai Patel, ECF 1, 1:20-cv-03265-SAG
       -   Laufer v. Prestige Hospitality Group, LLC, ECF 17, 1:20-cv-02119-SAG

            While the Court will be taking judicial notice of the statements Plaintiff made in the above
   filings, it will not weigh the truth or accuracy of the statements. In other words, the Court will
   take notice of what Plaintiff has stated, but will not consider whether the statements themselves
   are true. The significance of these filings for the purposes of the Court’s consideration lies solely
   in the fact that the statements were made recently under penalty of perjury or in Complaints.

           Per Fed. R. Civ. P. 201(e), parties are entitled to be heard on the propriety of taking judicial
          Case 8:20-cv-01974-SAG Document 16 Filed 12/08/20 Page 2 of 2
Laufer v. Ft. Meade Hospitality
Laufer v. Naranda Hotels, LLC
December 8, 2020
Page 2


notice and the nature of the facts to be noticed. Both parties will be given until 5 p.m. on Tuesday,
December 15, 2020 to file a brief outlining any concerns they have with the taking of such judicial
notice as described above.

       Despite the informal nature of this letter, it is an Order of the Court and will be docketed
as such.

                                                      Sincerely yours,

                                                              /s/

                                                      Stephanie A. Gallagher
                                                      United States District Judge
